


Exhibit 10.1


[htaowneroperatormobnysebluet.jpg]


December 3, 2014


Mr. Scott D. Peters
c/o Healthcare Trust of America, Inc.
16435 North Scottsdale Road, Suite 320
Scottsdale, AZ 85254


Re:
Extension of Amended And Restated Employment Agreement



Dear Scott:


Reference is made to the Amended and Restated Employment Agreement between you
and Healthcare Trust of America, Inc. (the “Company”), dated as of January 3,
2013 (the “Employment Agreement”). This letter is to confirm our agreement,
pursuant to Section 2 of the Employment Agreement, that the term of the
Employment Agreement will be extended by one year so that the Employment Period
(as defined in the Employment Agreement) will be scheduled to end on January 1,
2018 (subject to earlier termination as provided in Section 7 of the Employment
Agreement).
Except as expressly set forth herein, the Employment Agreement shall remain in
full force and effect in accordance with its current terms. This letter may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.
If this letter accurately sets forth our understanding with respect to the
foregoing matters, please indicate your acceptance by signing this letter and
returning it to the undersigned. This letter shall be a binding agreement
between the Company and you. A duplicate copy of this letter is included for
your records.                     
 
 
Healthcare Trust of American, Inc.
 
 
 
 
 
 
 
 
By:
/s/ Robert A. Milligan
 
 
 
Its:
Chief Financial Officer
 
 
 
 
 
 
Accepted and Agreed:
 
 
 
 
 
 
 
 
 
/s/ Scott D. Peters
 
 
 
 
Scott D. Peters
 
 
 
 
 
 
 
 
 
Date: December 3, 2014
 
 
 
 







